Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 60, 74, and 95-139 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant cites Examples 4 (Table 13) and 5 (and Figures 12A-12E) as evidence of unexpectedly superior properties.  The examiner agrees with Applicant that unexpected results for the instant claimed biparatopic immunoconjugate has been demonstrated.  The biparatopic antibody, KIH-L-DM21, which encompasses the instant claimed immunoconjugate, is comprised of the M9346A and huFR57 parental antibodies.  Instant figure 11 showed that the two parental antibodies of KIH-L-DM21, huFR57-L-DM21 and M-L-DM21, induced similar toxicity to cells.  KIH-L-DM21 has unexpected superior IC50 when compared to the parental antibody controls (Table 13).  Consistently, KIH-L-DM21, when compared to parental controls M9346A-L-DM21 or M9346A-s-SPDB-DM4, synergistically induced toxicity to cells, especially cells with low level of FOLR1 (Figure 12).  Additionally, in the experiments of Example 5, the Applicant explored M9346A-L-DM21,  M9346A-s-SPDB-DM4, or KIH-LDM21 induced bystander toxicity to FOLR1 negative cells.  The KIH-L-DM21 biparatopic antibody induced unexpected superior bystander toxicity when compared to the two parental controls (Table 17).    

Conclusion
Claims 60, 74, and 94-139 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/               Examiner, Art Unit 1643                                                                 

/JULIE WU/               Supervisory Patent Examiner, Art Unit 1643